J-S29017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JOHN J. O’BRIEN, III, ESQ.                :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 JACQUELINE TUCKER                         :    No. 3861 EDA 2017

             Appeal from the Order Entered October 30, 2017
   In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): 2017-03096


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                           FILED JUNE 05, 2019

      John J. O’Brien, III, Esquire (Plaintiff), appeals pro se from the trial

court’s order, entered in the Court of Common Pleas of Montgomery County,

denying his petition to “Reinstate Action for a ‘Snap’ Judgment.” After careful

review, we dismiss the appeal.

      Plaintiff’s brief contains a fragmented recitation of the facts of this case.

From what we can gather, Plaintiff’s firm represented Defendant’s family for

more than 35 years, both personally and professionally with regard to

Defendant’s sports film/video business. Plaintiff filed a claim in Magisterial

District Court against Defendant for unpaid legal fees. When the claim was

not settled in Plaintiff’s favor, Plaintiff filed an appeal to the Court of Common

Pleas in Montgomery County. The trial court dismissed the appeal. Plaintiff

now claims that the trial court “unilaterally dismissed the appeal without

[Pa.R.C.P.] 237.1 10[-]day notice.”      Id. at 4.    Plaintiff asserts that “the
J-S29017-19



Pennsylvania Supreme Court[1] must address a conflict between Rule 237.1

and District Justice Rule [1004(A)].”2 Id. See also David R. Nicholason,

Builder, LLC v. Jablonski, 163 A.3d 1048 (Pa. Super. 2017) (appellant from

magisterial district court judgment must perfect appeal by filing in court of

common pleas timely complaint per Pa.R.C.P.M.D.J. 1004(A); appeal is

subject to Pennsylvania Rules of Civil Procedure only after appellant perfects

appeal in the court of common pleas).

        We note that:

        Although this Court is willing to liberally construe materials filed
        by a pro se litigant, pro se status confers no special benefit upon
        Plaintiff. To the contrary, any person choosing to represent
        himself in a legal proceeding must, to a reasonable extent,
        assume that his lack of expertise and legal training will be his
        undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010) (citations omitted).

Here, Plaintiff’s appellate brief is woefully inadequate in terms of compliance

with our briefing rules.     Not only does Plaintiff fail to include a “Statement of
____________________________________________


1   See Pa.R.J.A. 103 (Procedure for Adoption, Filing and Publishing Rules).

2 Pennsylvania Magisterial District Judges Rule of Civil Procedure 1004(A)
provides, “[i]f the appellant was the claimant in the action before the
magisterial district judge, he shall file a complaint within twenty (20)
days after his notice of appeal.” Pa.R.C.P.M.D.J. 1004(A) (emphasis
added). The trial court notes that Plaintiff was given the requisite notice under
the rule; he has not provided this Court with any argument or evidence to
support why his petition should have been reinstated. See Slaughter v.
Allied Heating, 636 A.2d 1121, 1125 (Pa. Super. 1993) (noting trial court
may reinstate appeal upon “good cause” shown; Rule 1006 intended to
provide sanctions for failing to act within the prescribed time limits).




                                           -2-
J-S29017-19



the Questions Involved,” see Pa.R.A.P. 2116, he also presents no “Summary

of the Argument.” See Pa.R.A.P. 2118.            Moreover, Plaintiff’s “Argument”

section is three-quarters of a page long,3 does not explain how the trial court

misapplied the rules under the particular facts of this case, and fails to

expound upon how the court’s ruling was a “snap judgment.” Based on the

overwhelming deficiencies in Plaintiff’s brief, we are compelled to dismiss the

appeal.     See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (it is appellant’s duty when briefing issues to present arguments that

are sufficiently developed with pertinent discussion, references to record, and

citations to legal authorities).

        Appeal dismissed.4

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/19




____________________________________________


3 Plaintiff cites to two cases in the argument section of his appellate brief.
Plaintiff admits the first case does not apply to this appeal. The second case
Plaintiff references quotes language from a dissenting opinion.

4   We, herein, deny Plaintiff’s nunc pro tunc application for oral argument.

                                           -3-